UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1784


In re: GARRY DAVID GALLARDO,

                    Petitioner.



             On Petition for Writ of Mandamus. (5:17-cv-00106-FPS-JPM)


Submitted: October 19, 2018                                  Decided: November 1, 2018


Before DIAZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Garry David Gallardo, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Garry David Gallardo petitions for a writ of mandamus, asking this court to

compel the district court “to either award the writ of habeas corpus or issue an order to

the respondent to show cause why the writ of habeas corpus should not be granted.”

Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). The party seeking issuance of the writ

of mandamus bears the burden of showing that his right to the writ is clear and

indisputable. Moussaoui, 333 F.3d at 517 (citations omitted). We conclude that Gallardo

fails to make this showing. Accordingly, although we grant him leave to proceed in

forma pauperis, we deny the petition for a writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2